Citation Nr: 0825659	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  07-16 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran has served various periods of active and inactive 
military duty.  The most recent period was February 2003 to 
October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating action in 
which the Department of Veterans Affairs Regional Office (RO) 
in St. Petersburg, Florida denied service connection for 
bilateral hearing loss and tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2007 a statement of the case was issued and sent to 
the veteran.  The veteran filed a substantive appeal or VA 
Form 9 in April 2007.  On that form the veteran requested a 
hearing at a local VA office.  The veteran's representative 
filed a statement in June 2007, which contained the following 
request:  "If for some reason the claimant is not able to 
attend the BVA Travel Board hearing, then it is requested the 
Department of Veterans' Affairs (VA) claim file be returned 
to this service for a more comprehensive VA Form 1-646."

In August 2007, the veteran sent a request to reschedule his 
hearing.  In September 2007, the RO sent a letter to the 
veteran informing him of the scheduling of his hearing in 
October 2007.  Several days before that date, the veteran 
cancelled his hearing.  

An appellant is entitled to representation at all stages of 
an appeal.  38 C.F.R. § 20.600 (2007).  Under the above 
circumstances, in order to preserve the veteran's due process 
rights, this case must be remanded to the RO to provide the 
veteran's representative with an opportunity to present 
argument on the veteran's behalf.  

Moreover, after the veteran cancelled his request for a 
personal hearing, and specifically in October 2007, he 
submitted additional evidence, including records of recent 
audiological evaluations.  There was no waiver of the 
veteran's right to have this evidence considered at the 
agency of original jurisdiction.  

Therefore, on remand, the agency of original jurisdiction 
should have an opportunity to readjudicate the veteran's 
claims in light of this additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's representative should be 
afforded the opportunity to review the 
claims file and present written argument 
and/or evidence on the veteran's behalf.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any hearing loss and/or 
tinnitus.  The claims folder should be 
reviewed and complete audiometric 
examination accomplished.  For any hearing 
loss and/or tinnitus found, the examiner 
is requested to indicate whether there is 
a 50 percent probability or greater that 
it had its onset in service.  A complete 
rationale for any opinion should be 
included.  

3.  Thereafter, the agency of original 
jurisdiction should re-adjudicate the 
claims for service connection for 
bilateral hearing loss and tinnitus.  If 
the decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).




